DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 and 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transducer” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-9, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6-7, 13 and 15 recite the limitation "the trusted tire pressure monitoring device". There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill (EP 3498501 A1).
Regarding claims 1 and 16, Bill discloses a method of communicating configuration data (e.g. Abstract & Fig. 8) of a tire pressure monitoring device (e.g. Fig. 2: 10) configured to be affixed to a wheel in use (e.g. Abstract), the method comprising, at the tire pressure monitoring device: receiving a request to confirm configuration data (e.g. Fig. 8: 802 & [0079]); responsive to receipt of the request to confirm configuration data, transmitting a configuration data signal which encodes the configuration data (e.g. Fig. 8: 808, 814, 816, 818); wherein the configuration data signal is configured to be received and understood by a human (e.g. Fig. 8: 818 & [0078-0084]).  
Regarding claim 2, Bill discloses the configuration data signal comprises a signal indicative of a reference pressure for a tire (e.g. [0083]).  
Regarding claim 3, Bill discloses the configuration data signal comprises a visual signal (e.g. [0080, 0082]: red or green), and the visual signal is transmitted using a visual indicator (e.g. Fig. 2: 204 & [0041]) of the trusted tire pressure monitoring device (e.g. Fig. 2: 10).  
Regarding claim 4, Bill discloses the visual indicator comprises a light source (e.g. Fig. 2: 204 & [0041]), and the method comprises selectively illuminating the light source to transmit the configuration data signal (e.g. [0080, 0082]: red or green).  
Regarding claim 6, Bill discloses the configuration data signal comprises an audible signal, and the audible signal is transmitted using a transducer (e.g. [0041]) of the trusted tire pressure monitoring device.  
Regarding claim 13, Bill discloses verifying, by a human, that the configuration data of the tire pressure monitoring device matches expected configuration data, and verification by a human that the configuration data of the trusted tire pressure monitoring device matches expected configuration data takes place using an untrusted device (e.g. Fig. 614 & [0070]: manual checking by user implies the use of an untrusted device to measure the tire pressure).
Regarding claim 14, Bill discloses a request to confirm configuration data is submitted (e.g. Fig. 6: 614 & [0070]) via a short-range communication protocol (e.g. [0066]: transmit command by short-range communication).  
Regarding claim 15, Bill discloses transmitting the configuration data signal to a further trusted tire pressure monitoring device (e.g. Fig. 8: 810), and subsequently transmitting the configuration data signal from the further trusted tire pressure monitoring device to be received and understood by a human (e.g. Fig. 8: 818).  
Regarding claim 17, Bill discloses a tire pressure monitoring device (e.g. Abstract & Fig. 2: 10) comprising a memory (e.g. Fig. 2: 210, 211 & [0038]) for storing configuration data (e.g. [0046, 0064]), a light source (e.g. Fig. 2: 204 & [0041]), and a processor (e.g. Fig. 2: 200) configured to selectively illuminate the light source to transmit a signal indicative of configuration data stored in the memory (e.g. [0068]: illuminate green light to indicate the tire pressure is above the stored reference pressure) .  
Regarding claim 18, Bill discloses a tire pressure monitoring device as claimed in wherein the signal indicative of configuration data comprises a signal indicative of a reference tire pressure stored in the memory (e.g. [0068]: illuminate green light to indicate tire pressure above the stored reference pressure; the green light indicates the reference tire pressure).  
Regarding claim 19, Bill discloses a tire pressure monitoring device as claimed in , wherein the tire pressure monitoring device is configured to communicate with a further tire pressure monitoring device (e.g. [0083]: share data with another tire monitoring device 10).  
Regarding claim 20, Bill discloses an aircraft comprising a tire pressure monitoring device as claimed in 17 (e.g. Abstract & Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill (EP 3498501 A1) in view of Teuling (US 2010/0090878 A1).
Regarding claims 7 and 10, Bill discloses transmitting a configuration data signal (e.g. Fig. 8: 818) stored in the trusted tire pressure monitoring device (e.g. [0046]), but fails to explicitly disclose the configuration data signal comprises a start signal indicating a start of transmission, an end signal indicating an end of transmission, and an intermediate signal.
Teuling teaches a signal comprises a start signal indicating a start of transmission, an end signal indicating an end of transmission, and an intermediate signal (e.g. [0018]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Bill with the teachings of Teuling to transmit a signal comprises start, intermediate and end transmission so as to decode a message from the signal more easily since the signal usually comprises more than one message and it would be advantageous to be able to distinguish the start and end of a message.
Regarding claim 8, Teuling teaches the start signal and the end signal comprise a first type of signal, and the intermediate signal comprises a second type of signal (e.g. Figs 4-5 & [0018, 0054-0056]: abstract pattern identifies start and end, and another pattern identifies intermediate message).  
Regarding 9, Bill and Teuling in combination teaches the first type of signal different from the second type of signal (Teuling in Figs. 4-5 & 0018, 0054-0056]).
The colour lights are broadly interpreted as messages within the signals; since the claimed invention does not generate any outcome based on the colour, it is broadly interpret as arbitrary messages within the signals without any significant functions to the claimed invention.  Thus, it would have been obvious to one skilled in the art to include any type of message within a signal (e.g. colour) based on design choice and the modification would have yielded only predictable result since transmitting signal comprise different type of messages is known in the art. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill (EP 3498501 A1) in view of Teuling (US 2010/0090878 A1) as applied to claim 10 above, and further in view of Thomas et al. (US 4,734,674).
Regarding claim 11, Bill and Teuling in combination discloses transmitting a plurality of sub-signals (e.g. Bill in Fig. 8: 808, 810, 814, 816), but it fails to disclose the sub-signal is confirmed as being received and understood by a human before a next sequential sub-signal is transmitted.  
Thomas is further cited to teach the sub-signal is confirmed as being received and understood by a human before a next sequential sub-signal is transmitted (col 13 lines 22-30: operator needs to clear the visual signal; thus, implies no other visual signal will be transmitted to the display before operator acknowledged the previous visual signal).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Bill with the teachings of Thomas to ensure the operator read the visual signals by requesting an acknowledgement signal.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill (EP 3498501 A1) in view of Thomas et al. (US 4,734,674).
Regarding claim 12, Bill fails to disclose, but Thomas teaches transmitting an alert indicating that transmission of the configuration data signal is about to begin (e.g. col 13 lines 6-8: draw vehicle operator’s attention; thus, interpreted as signaling aa visual display regarding tire pressure is about to begin).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Bill with the teachings of Thomas to include an alert so as to draw vehicle operator’s attention.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688